The defendant entered under a contract of purchase, and while so possessed a justice of the peace would have no jurisdiction to oust him under the Landlord and Tenant Act. McCombs v. Wallace, 66 N.C. 481;McMillan v. Love, 72 N.C. 18.
But the defendant unconditionally surrendered that contract and his rights under it and agreed to hold under a new contract of lease.
This brought the case under the Landlord and Tenant Act and gave the justice of the peace jurisdiction.
The point made by the defendant was, that in order to change his relation with the plaintiff he must have used the actual ceremony of going out of possession as purchaser and returning as lessee.   (184)
We agree with his Honor that that was not necessary for the purpose of this suit.
PER CURIAM.                                                    No error.
Cited: Johnson v. Hauser, 82 N.C. 376; Durant v. Taylor, 89 N.C. 353;Benton v. Benton, 95 N.C. 561; Taylor v. Taylor, 112 N.C. 30; May v.Getty, 140 N.C. 316; Lewis v. Gay, 151 N.C. 170.